DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (JP 2000-190742).
As for claim 9, Kimura et al. disclose power system for a power machine, the power system comprising: a power source including an engine (22) and a flywheel (23); a power conversion system including a hydraulic pump package (24) mounted to a flywheel housing of the flywheel and coupled in-line with the engine; a bracket (29/3A/30)  mounted to the flywheel housing to the engine and configured to alter a natural frequency of a combined engine and hydraulic pump package system relative to a frequency of the engine. It is noted that the rigid connection between the flywheel housing, brackets (29, 30) and plate (3a) inherently increases a natural frequency of the combined engine and hydraulic pump (by increasing the stiffness) compared to the natural frequency of the combined engine and hydraulic pump in the absence of such a rigid connection. As the natural frequency of the combined engine/pump is inherently altered as the stiffness is increased, it follows that the natural frequency of the combined engine/pump relative to a firing frequency of the engine would also by altered by the presence of the stiffening bracket. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 and 10 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (JP 2000-190742) alone.
Kimura et al. disclose a power machine (Fig. 5), comprising: a frame (lower travelling body 1); a power system supported by the frame, the power system including: a power source including an internal combustion engine (22) and a flywheel housing (23) mounted to the engine with a flywheel positioned within the flywheel housing and driven by an output of the engine; a power conversion system including a hydraulic pump package (24) that is mounted to the flywheel housing and is arranged in-line with and operatively coupled to the engine; and a stiffening bracket (29/3A/30) fastened to the flywheel housing and to the engine; and a traction system having a tractive element (Fig. 1). 
It is noted that the rigid connection between the flywheel housing, brackets (29, 30) and plate (3a) inherently increases a natural frequency of the combined engine and hydraulic pump (by increasing the stiffness) compared to the natural frequency of the combined engine and hydraulic pump in the absence of such a rigid connection. As the natural frequency of the combined engine/pump is inherently altered as the stiffness is increased, it follows that the natural frequency of the combined engine/pump relative to a firing frequency of the engine would also by altered by the presence of the stiffening bracket. 
Kimura et al. do not explicitly disclose a drive motor, internal combustion engine, and bolts.
However, Kimura et al. disclose that it is known in the art to provide a drive motor in hydraulic communication with the hydraulic pump package, the drive motor configured to drive the tractive element (see Background of the Invention, page 3 of the attached translation).
Furthermore, Official notice is taken that it is known in the art to use internal combustion type engines in work vehicles. 
Kimura et al. further discloses first and second vertical support plates (30, Fig. 4) secured to bottom portions of first and second opposing sides of the engine. While Kimura et al. do not explicitly disclose bolts between the pump and flywheel housing and between the engine and flywheel housing, the depiction of the connections between the pump, flywheel housing, and engine as shown in Fig. 4 would at least suggest the use of bolts to one of ordinary skill in the art. It is very well-known in the art to use bolts to fasten housing components in vehicle power systems.
Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive. Applicant argues that plate 3A cannot be considered a bracket and must be considered part of the frame. However, the terms “bracket” and “frame” are broad and, absent any special definition, are given their ordinary meaning. The combination of bracket 29, plate 3A, and bracket 30 is arranged in the same way as and performs the same function as the claimed stiffening bracket; therefore Kimura et al. meet all the limitations of the claimed invention. 
With regard to claim 23, the newly added limitation that the bracket is not fastened to the frame that supports the power system distinguishes the claim from  Kimura et al.
It is noted that applicant has not contested the examiner’s statements of Official notice in the last Office action; therefore, they are taken as admitted prior art.


Allowable Subject Matter
Claims 7, 8, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20 – 23 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Katy M Ebner/Primary Examiner, Art Unit 3618